Per Curiam.
Before the legal title was added to the equity, by the conveyance of the trustees, the purchaser had an interest but to the value of his payments; and no more was bound bythejudg*17ments against him. By the conveyance, however, the security of these judgments was enlarged to the extent of the whole estate, except as against the trustees, whose conveyance was subject to the purchase money, as an incumbrance on the title, which had been conveyed but on condition; and though a formal mortgage was taken in addition, that seems to have been done with a view to provide the means of a compulsory sale; for on no other ground can we account for the apparent remissness in not having it recorded, so as to preserve its lien. The lien of the conveyance, however, was never suspended or interrupted ; and the trustees are consequently entitled to be paid first;; the residue being applied to the other liens in the order of their priority, according to date.
Decree accordingly.